 

 

USPB PHANTOM UNIT BONUS
COMPENSATION POLICY

 

Scope and Administration.  This Phantom Unit Bonus Compensation Policy (“Phantom
Unit Policy”) of U.S. Premium Beef (“USPB”) is a policy for compensating USPB
employees (“Employees” and each individual an “Employee”) by granting rights to
share in appreciation of Class A and Class B Units.  This Phantom Unit Policy
has been approved by the Board of Directors and shall be administered by the
chief executive officer of USPB (“CEO”).  Each Phantom Unit constitutes a unit
appreciation right under which the Employee is entitled, on exercise, to payment
of the difference between the Market Value and the Strike Price of a Phantom
Unit.  The CEO shall be responsible for maintaining documentation and the Strike
Price and Market Price of the Phantom Units awarded to each Employee and for the
determination of all adjustments and payments.  As part of the annual budgeting
process, the CEO shall propose and the Board of Directors shall approve, the
number of Phantom Units (Class A and Class B Units) available for awards under
the Phantom Unit Policy.  The Phantom Class A and Phantom Class B Units subject
to this Phantom Unit Policy are referred to as the “Phantom Units.” The Board of
Directors may terminate the USPB Phantom Unit Policy prospectively at any time
but may not terminate any previously awarded Phantom Units.

Guidelines.  The CEO shall administer this Phantom Unit Policy under the
following guidelines.

1.          Award of Awardable Phantom Units.  From the total Phantom Unit
amount approved by the Board of Directors, the CEO shall award Phantom Units
(including an award of Phantom Class A Units and Phantom Class B Units) to the
Employees in amounts as determined by the CEO.  Each Employee’s Phantom Unit
award shall vest at the rate of one-fifth of the award (rounded to a whole
number as determined by the CEO) for each full fiscal year of employment that
the Employee completes after the award is made, unless the Board of Directors
approves a different vesting schedule at the time of award.

2.         Payment on Exercise. 

(a)           Amount Paid on Exercise.  When an Employee exercises a Phantom
Unit, USPB will pay the Employee an amount equal to: the number of vested
Phantom Units exercised times the difference in the “Market Price” for the Class
A Units and Class B Units and the “Strike Price” for the Phantom Class A and
Phantom Class B Units.  The “Market Price” is the weighted average price for the
immediately preceding fiscal year of the non- conditional unit transaction
prices of corresponding USPB Class A Units and Class B Units by Unitholders of
USPB to unaffiliated third parties.  If USPB Class A Units and Class B Units are
sold in the same transaction without designating separate prices for Class A
Units and Class B Units, the price shall be allocated to Class A Units and Class
B Units according to the percentage of profits and losses allocated by USPB to
Class A Units and Class B Units respectively, under the USPB LLC Agreement,
Section 3.6(b).  The “Strike Price” for the Phantom Units is the greater of the
Market Price for the corresponding Phantom Units determined for the fiscal year
prior to award of the Phantom Units or the fair market value of the Phantom
Units on the date of the award determined using a reasonable valuation method
that would satisfy the requirements of Treasury Regulation section
1.409A-1((b)(5)(iv), and adjusted, as required, under Section 3(c).  To
determine the Market Price corresponding to a fiscal year there must be a number
of qualifying transactions for both Class A Units and Class B Units equal to or
greater than the total number of outstanding designated Phantom Units of the
same classes.  If there are less than the required number of transactions in the
prior fiscal year, then the weighted transactions from earlier fiscal years
shall be used so that the Market Price is determined from a number of
transactions consisting of the same number of units for each class as the total
number of outstanding designated Phantom Units.

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

(b)          Exercise.  After an award of Phantom Units is fully vested (i.e.
after completion of five fiscal years of employment after the date of the
award), the Employee, by written notice to the CEO, may elect to exercise up to
one-fifth of the Employee’s fully vested Phantom Units in a fiscal year.  The
Employee may likewise exercise up to one-fifth of the original award in any
subsequent fiscal year.  The number of Phantom Units awarded to the Employee
shall be reduced by the number of Phantom Units that the Employee has
exercised.  Payment of the amount under paragraph 2(a) shall be made no later
than 30 days after the Employee notifies USPB of the number of Phantom Units
being exercised.

(c)           Termination.  The number of vested Phantom Units remaining
unexercised at the time of an Employee’s termination of employment with USPB
shall be treated as exercised under (b) as follows: one-third shall be treated
as exercised on the termination of employment; one-third on the first
anniversary of the termination of employment; and one- third on the second
anniversary of the termination of employment.  Phantom Units that are not vested
on termination of employment shall lapse.

(d)          Liquidation.  If all or substantially all of the assets of USPB or
the ownership interests of USPB are transferred to another party and the
proceeds are distributed to USPB Unitholders or if ownership interests of USPB
are transferred to another party in exchange for a distribution to USPB
Unitholders, all Phantom Units shall immediately vest and Employees shall be
treated as having exercised all of the Phantom Units awarded to them.  The
amount paid on exercise shall be the difference between the Strike Price and an
amount equal to the distribution to Unitholders of Class A Units and Class B
Units on a per unit basis for the number of Phantom Units awarded to the
Employee.  The amount shall be paid at the time distributions are made to the
Unitholders. 

3.          Anti-dilution. 

(a)          Compensation For Dilution.  The Employees’ designated and vested
Phantom Unit rights under the Phantom Unit Policy shall not be diluted by
actions of USPB (other than certain events of Distribution Dilution during the
fiscal year in which the Phantom Units are designated as described below),
including transfer of assets to another entity or issuance of units such that
the designated and vested Phantom Unit rights at the time of a dilution event
shall be adjusted so that the Employee’s Phantom Unit rights are not diluted,
provided, however, there will be USPB’s issuance of Units or distributions under
the CEO Employment Agreement to CEO, issuance of additional Units at or above
the Market Price, or the issuance of debt instruments or preferred units with
fixed (interest like) returns shall not be considered dilution of the designated
and vested Employee Phantom Unit rights.

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

(b)         Distribution Dilution.  If there is dilution by action of USPB that
results in a cash distribution to Unitholders (other than an event described in
Section 2(d), a “Distribution Dilution” shall be deemed to have occurred and
each Employee with outstanding Phantom Units shall be entitled to a payment,
subject to clause (iv) below, as follows:

(i)             A “Distribution Dilution” means the excess of the total amount
distributed in any tax year with respect to outstanding Units (including a
distribution of ownership rights in another entity) over the product of the
total maximum tax rate times USPB’s income less deductions (“taxable income”)
for the tax year.  The maximum tax rate will be equal to the maximum federal
income tax rate plus a weighted average state income tax rate, which will be
computed by multiplying the state income tax rates for each of the states in
which USPB has nexus by an apportionment rate.  The apportionment rate will be
calculated by dividing each state’s apportionment factor, determined by USPB’s
tax advisor, by the total of the apportionment factors.  The determination of
any Distribution Dilution will be made within 60 days after the taxable income
for the tax year for USPB is determined in a reportable manner for USPB.

(ii)           If a Distribution Dilution occurs, each Employee shall be paid an
amount with respect to the Employee’s awarded Phantom Units.  Payment shall be
made within 60 days after the date of the Distribution Dilution and, with
respect to unvested Phantom Units within 60 days after the unvested Phantom
Units become vested Phantom Units.  The amount payable to an Employee with
respect to each Phantom Unit is equal to the amount determined by subtracting
the total maximum tax rate distributions from the total cash distributions made
by USPB to Unitholders (“Total Dilution Amount”); then the Total Dilution Amount
shall be multiplied by the percentage of profits and losses allocated to the
corresponding Class A Units and Class B Units (“Unit Dilution”); then Unit
Dilution shall be divided by the corresponding outstanding Class A Units and
Class B Units.

(iii)          The amount payable to an Employee under this paragraph (b) shall
be paid to Employee with respect to vested Phantom Units within 75 days after
the taxable income of USPB for the tax year in which the Distribution Dilution
occurred is determined, but in no event later than March 15 following the
calendar year in which the Distribution Dilution occurred.  The amount payable
to the Employee under this paragraph (b) shall be made within 60 days after the
end of the calendar year in which the Phantom Units that were not vested in the
year of the Distribution Dilution vest.

 

 

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

(iv)              There shall be no payment to Employees for a Distribution
Dilution as a result of a leveraged distribution from which the proceeds are
paid to Class A Unitholders and Class B Unitholders in fiscal year 2011.

(c)          Unit Dilution.  If there is dilution by action of USPB that results
in the Phantom Units being diluted (other than Distribution Dilution and after
taking into an account any compensation for dilution under paragraph (b) above),
such as a split of USPB Units or actions that reduce the proportion of ownership
of USPB that the Phantom Units would represent if the Phantom Units were Class A
Units and Class B Units before and after the action, taking into account capital
contributions made corresponding to the action (“Unit Dilution”); then
designated and vested Phantom Units shall be increased in proportion to the
amount of dilution (the increase referred to as the “Additional Units”).  If
there is Unit Dilution, the “Strike Price” for all designated and vested Phantom
Units shall be adjusted to be equal to the number of corresponding Phantom Units
of each class prior to the Unit Dilution divided by the total number of
corresponding Phantom Units after the Unit Dilution times the Strike Price prior
to the Unit Dilution.  Any adjustments under this paragraph (c) shall be made in
accordance with the rules under Treasury regulation section
1.409A-1(b)(5)(v)(D).

4.     Withholding.  Upon exercise of a Phantom Unit or payment under section 3
or 4(b), USPB shall withhold from the amount otherwise payable, an amount
necessary to satisfy any applicable federal, state and local withholding tax
requirements.

 

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 